                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

OMORFIA VENTURES, INC.,                               )
                                                      )
         Plaintiff,                                   )       Case No. 3:19-cv-0794
                                                      )       District Judge Richardson
v.                                                    )       Magistrate Judge Newbern
                                                      )
POSH BRIDAL COUTURE, LLC, MARIE                       )
SUCHY, and DEAN SUCHY,                                )
                                                      )
         Defendants.                                  )

                           MOTION TO DISMISS BY DEFENDANTS

         Defendants, Posh Bridal Couture, LLC, Marie Suchy, and Dean Suchy (“Defendants”),

through counsel, and pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, seeks the

dismissal of certain causes of action, and related requests for relief, and the dismissal of parties

to such causes of action, set forth in the Complaint filed by Plaintiff, Omorfia Ventures, Inc.

(Doc. No. 1). As cause, Defendants state that Plaintiff fails to state certain claims for relief upon

which relief may be granted under the relevant case law and under the express written terms of

the contract at issue in this dispute.

         In support of the relief requested, Defendants submit a memorandum of law, as well as

the following exhibit to this motion:

                Exhibit A – Certified Records for the Office of the Minnesota Secretary of State.



                                               Respectfully submitted,


                                                     /s/ Sean C. Kirk
                                               Sean C. Kirk (BPR No. 22878)
                                               Bone McAllester Norton, PLLC
                                               511 Union Street, Suite 1600



{01969213.1 }
      Case 3:19-cv-00794 Document 11 Filed 10/28/19 Page 1 of 2 PageID #: 83
                                             Nashville, TN 37219
                                             Phone: 615-238-6307
                                             skirk@bonelaw.com

                                            Counsel for Defendants




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing motion was filed
electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
system this 28th day of October 2019.

J. Cole Dowsley, Esq.
1801 West End Ave., Suite 1550
Nashville, TN 37203

                                                   /s/ Sean C. Kirk
                                                   Sean C. Kirk




                                 {01969213.1 }2
    Case 3:19-cv-00794 Document 11 Filed 10/28/19 Page 2 of 2 PageID #: 84
